--------------------------------------------------------------------------------

 
Exhibit 10.57
 


EXHIBIT D
to Subscription Agreement
 
REGISTRATION RIGHTS AGREEMENT
 
AGREEMENT dated as of August 31, 2005, between the entities set forth on the
signature page hereto (collectively, the “Funds”) and M.A.G. Capital, LLC
(“MAG”) (the Funds and MAG are referred to individually as a “Holder” and
collectively as the “Holders”), and Invisa, Inc., a Nevada corporation (the
“Company”).
 
WHEREAS, the Funds have purchased, for an aggregate of $1,000,000, an aggregate
of 10,000 shares of Series B Convertible Preferred Stock (the “Series B Stock”)
from the Company, and have the right to cause their Series B Stock to be
converted into shares of Common Stock, $.001 par value (the “Common Stock”), of
the Company, pursuant to the conversion formula set forth in the Series B
Certificate of Designations;
 
WHEREAS, each Fund and MAG have acquired Warrants (together, the “Warrants”)
from the Company, pursuant to which the Holders have the right to purchase in
the aggregate up to 2,500,000 shares of the Common Stock through the exercise of
the Warrants;
 
WHEREAS, the Company may, as provided in the Certificate of Designations issue
shares of Common Stock for payment of the dividend due to the holders of the
Series B Stock (the “Dividend”);
 
WHEREAS, the Company has agreed to register an additional 3,815,790 shares of
Common Stock issuable upon conversion of the Series A Preferred Stock (the
“Additional Series A Conversion Shares”) pursuant to the formula set forth in
the Amendment to the Series A Certificate of Designations;
 
WHEREAS, the Company desires to grant to the Holders the registration rights set
forth herein with respect to the shares of Common Stock issuable upon the
conversion of the Series B Stock and the exercise of the Warrants.
 
NOW, THEREFORE, the parties hereto mutually agree as follows:
 
1.    Registrable Securities. As used herein the terms “Registrable Security”
means each of the shares of Common Stock (i) issued upon the conversion of the
Series B Stock (the “Conversion Shares”), (ii) upon exercise of the Warrants
(the “Warrant Shares”), (iii) issued to pay the Dividend, or (iv) issued as
Additional Series A Conversion Shares, provided, however, that with respect to
any particular Registrable Security, such security shall cease to be a
Registrable Security when, as of the date of determination that (a) it has been
effectively registered under the Securities Act of 1933, as amended (the
“Securities Act”), and disposed of pursuant thereto, or (b) registration under
the Securities Act is no longer required for the immediate public distribution
of such security. The term “Registrable Securities” means any and/or all of the
securities falling within the foregoing definition of a “Registrable Security.”
In the event of any merger, reorganization, consolidation, recapitalization or
other change in corporate structure affecting the Common Stock, such adjustment
shall be made in the definition of “Registrable Security” as is appropriate in
order to prevent any dilution or enlargement of the rights granted pursuant to
this Section 1.
 
 
1

--------------------------------------------------------------------------------


 
2.  Registration.
 
(a)   The Company shall file a registration statement (the “Registration
Statement”) with the Securities and Exchange Commission (the “SEC”) within
thirty (30) days after the date of this Agreement in order to register the
resale of the Registrable Securities under the Securities Act. Once effective,
the Company shall maintain the effectiveness of the Registration Statement until
the earlier of (i) the date that all of the Registrable Securities have been
sold, or (ii) the date that the Company receives an opinion of counsel to the
Company that all of the Registrable Securities may be freely traded without
registration under the Securities Act, under Rule 144 promulgated under the
Securities Act or otherwise.
 
(b)  The Company will initially include in the Registration Statement as
Registrable Securities Fifteen Million One Hundred Forty-Nine Thousand One
Hundred Twenty-Three (15,149,123) shares of Common Stock.
 
3.    Covenants of the Company with Respect to Registration.
 
The Company covenants and agrees as follows:
 
(a)    The Company shall use best efforts to cause the Registration Statement to
become effective with the SEC as promptly as possible and in no event more than
100 days after initial filing of the Registration Statement with the SEC. Upon
effectiveness and in no event more than 100 days after the initial filing of the
Registration Statement with the SEC, the Company shall file the final prospectus
with the SEC pursuant to Rule 424(b) and provide copies to Purchaser and MAG. If
any stop order shall be issued by the SEC in connection therewith, the Company
shall use best efforts to obtain promptly the removal of such order. Following
the effective date of the Registration Statement, the Company shall, upon the
request of any Holder, forthwith supply such reasonable number of copies of the
Registration Statement, preliminary prospectus and prospectus meeting the
requirements of the Securities Act, and any other documents necessary or
incidental to the public offering of the Registrable Securities, as shall be
reasonably requested by the Holder to permit the Holder to make a public
distribution of the Holder's Registrable Securities. The obligations of the
Company hereunder with respect to the Holder's Registrable Securities are
subject to the Holder's furnishing to the Company such appropriate information
concerning the Holder, the Holder's Registrable Securities and the terms of the
Holder's offering of such Registrable Securities as the Company may reasonably
request in writing.
 
(b)  The Company shall pay all costs, fees and expenses in connection with the
Registration Statement filed pursuant to Section 2 hereof including, without
limitation, the Company's legal and accounting fees, printing expenses, and blue
sky fees and expenses; provided, however, that each Holder shall be solely
responsible for the fees of any counsel retained by the Holder in connection
with such registration and any transfer taxes or underwriting discounts,
commissions or fees applicable to the Registrable Securities sold by the Holder
pursuant thereto.
 
 
2

--------------------------------------------------------------------------------


 
 
(c)  The Company will take all actions which may be required to qualify or
register the Registrable Securities included in the Registration Statement for
the offer and sale under the securities or blue sky laws of such states as are
reasonably requested by each Holder of such securities, provided that the
Company shall not be obligated to execute or file any general consent to service
of process or to qualify as a foreign corporation to do business under the laws
of any such jurisdiction.
 
4.    Additional Terms.
 
(a)   The Company shall indemnify and hold harmless the Holders and each
underwriter, within the meaning of the Securities Act, who may purchase from or
sell for any Holder, any Registrable Securities, from and against any and all
losses, claims, damages and liabilities caused by any untrue statement of a
material fact contained in the Registration Statement, any other registration
statement filed by the Company under the Securities Act with respect to the
registration of the Registrable Securities, any post-effective amendment to such
registration statements, or any prospectus included therein or caused by any
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as such
losses, claims, damages or liabilities are caused by any such untrue statement
or omission based upon information furnished or required to be furnished in
writing to the Company by the Holders or underwriter expressly for use therein,
which indemnification shall include each person, if any, who controls any Holder
or underwriter within the meaning of the Securities Act and each officer,
director, employee and agent of each Holder and underwriter; provided, however,
that the indemnification in this Section 4(a) with respect to any prospectus
shall not inure to the benefit of any Holder or underwriter (or to the benefit
of any person controlling any Holder or underwriter) on account of any such
loss, claim, damage or liability arising from the sale of Registrable Securities
by the Holder or underwriter, if a copy of a subsequent prospectus correcting
the untrue statement or omission in such earlier prospectus was provided to such
Holder or underwriter by the Company prior to the subject sale and the
subsequent prospectus was not delivered or sent by the Holder or underwriter to
the purchaser prior to such sale and provided further, that the Company shall
not be obligated to so indemnify any Holder or any such underwriter or other
person referred to above unless the Holder or underwriter or other person, as
the case may be, shall at the same time indemnify the Company, its directors,
each officer signing the Registration Statement and each person, if any, who
controls the Company within the meaning of the Securities Act, from and against
any and all losses, claims, damages and liabilities caused by any untrue
statement of a material fact contained in the Registration Statement, any
registration statement or any prospectus required to be filed or furnished by
reason of this Agreement or caused by any omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, insofar as such losses, claims, damages or liabilities are
caused by any untrue statement or omission based upon information furnished in
writing to the Company by the Holder or underwriter expressly for use therein.
 
(b)  If for any reason the indemnification provided for in the preceding section
is held by a court of competent jurisdiction to be unavailable to an indemnified
party with respect to any loss, claim, damage, liability or expense referred to
therein, then the indemnifying party, in lieu of indemnifying such indemnified
party thereunder, shall contribute to the amount paid or payable by the
indemnified party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative fault of the indemnified
party and the indemnifying party, as well as any other relevant equitable
considerations.
 
 
3

--------------------------------------------------------------------------------


 
 
(c)  Neither the filing of a Registration Statement by the Company pursuant to
this Agreement nor the making of any request for prospectuses by the Holder
shall impose upon any Holder any obligation to sell the Holder's Registrable
Securities.
 
(d)  Each Holder, upon receipt of notice from the Company that an event has
occurred which requires a Post-Effective Amendment to the Registration Statement
or a supplement to the prospectus included therein, shall promptly discontinue
the sale of Registrable Securities until the Holder receives a copy of a
supplemented or amended prospectus from the Company, which the Company shall
provide as soon as practicable after such notice.
 
(e)  If the Company fails to keep the Registration Statement referred to above
continuously effective during the requisite period, then the Company shall,
promptly upon the request of any Holder, use best efforts to update the
Registration Statement or file a new registration statement covering the
Registrable Securities remaining unsold, subject to the terms and provisions
hereof.
 
(f)  Each Holder agrees to provide the Company with any information or
undertakings reasonably requested by the Company in order for the Company to
include any appropriate information concerning the Holder in the Registration
Statement or in order to promote compliance by the Company or the Holder with
the Securities Act.
 
(g)  The Company agrees that it shall cause each of its directors, officers and
shareholders owning ten percent (10%) or more of the Company’s outstanding
Common Stock to refrain from selling any shares of the Company’s Common Stock
except under pre-existing filed plans until the Registration Statement has been
declared effective.
 
(h)  Commencing on the date hereof and continuing until such time as the Series
B Stock and Warrants are no longer outstanding each Holder, on behalf of itself
and its affiliates, hereby covenants and agrees not to offer to "short sell", or
contract to "short sell" the securities of the Company against the unconverted
Series B Stock or the un-exercised Warrants. In the event that the Registration
Statement is not deemed effective within 5 months after the Closing Date or if
at anytime after initial effectiveness the Registration Statement is
ineffective, then this covenant shall toll until such time as the Registration
Statement is effective.


(i)  Except as set forth on Exhibit “A” attached hereto and incorporated herein
by reference, other than the Registrable Securities, the Company shall not
include any other securities for registration in the Registration Statement or
file any other registration statement unless the Registration Statement is
effective.


5.    Governing Law. The Registrable Securities will be, if and when issued,
delivered in California. This Agreement shall be deemed to have been made and
delivered in the State of California and shall be governed as to validity,
interpretation, construction, effect and in all other respects by the internal
substantive laws of the State of California, without giving effect to the choice
of law rules thereof.
 
 
4

--------------------------------------------------------------------------------


 
6.  Amendment. This Agreement may only be amended by a written instrument
executed by the Company and the Holders.
 
7.  Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof, and supersedes all
prior agreements and understandings of the parties, oral and written, with
respect to the subject matter hereof.
 
8.  Execution in Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document.
 
9.  Notices. All communications hereunder shall be in writing and shall be hand
delivered, mailed by first-class mail, couriered by next-day air courier or by
facsimile at the addresses set forth below.
 


If to the Holders
M.A.G. Capital, LLC
 
555 South Flower Street, Suite 4200
 
Los Angeles, Ca 90071
 
Attention: David Firestone
   
With a copy to:
Sheppard Mullin Richter & Hampton, LLP
 
333 South Hope Street
 
48th Floor
 
Los Angeles, CA 90071-1448
 
Telephone No.: (213) 620-1780
 
Facsimile No.: (213) 620-1398
 
Attention: David C. Ulich
     
Asset Managers International, Ltd.
 
88 Baker Street,
 
London, W1 U 6TQ, UK,
 
Attention: Lewis Chester;
   
With a copy to:
Asset Managers Int’l Ltd.,
 
c/o Olympia Capital (Ireland) Limited,
 
Harcourt Center, 6th Floor,
 
Block 3, Harcourt Road,
 
Dublin 2, Ireland
 
Facsimile: 44(207) 299-9988
   
If to the Company
Invisa, Inc.
 
6935 15th Street East, Suite 120
 
Sarasota, FL 34243
 
Telephone No.: 941-355-9361
 
Facsimile No.: 941-355-9373
 
Attention: Carl Parks
   
With a copy to:
Ed King
 
4153 North Dover Lane
 
Provo, UT 84604
 
Telephone No.: 801-764-9265
 
Facsimile No.: 801-764-9177
 
Attention: Ed King, CFO

 
 
5

--------------------------------------------------------------------------------


 
 
All such notices and communications shall be deemed to have been duly given: (i)
three (3) days after it is received if sent by facsimile at the address and
number set forth above; provided that notices given by facsimile shall not be
effective, unless either (a) a duplicate copy of such facsimile notice is
promptly given by depositing the same in the mail, postage prepaid and addressed
to the party as set forth below or (b) the receiving party delivers a written
confirmation of receipt for such notice by any other method permitted under this
paragraph; and further provided that any notice given by facsimile received
after 5:00 p.m. (recipient’s time) or on a non-business day shall be deemed
received on the next business day; (ii) five (5) business days after deposit in
the United States mail, certified, return receipt requested, postage prepaid,
and addressed to the party as set forth below; or (iii) the next business day
after deposit with an international overnight delivery service, postage prepaid,
addressed to the party as set forth below with next business day delivery
guaranteed; provided that the sending party receives confirmation of delivery
from the delivery service provider.


10.    Binding Effect; Benefits. Any Holder may assign its rights hereunder.
This Agreement shall inure to the benefit of, and be binding upon, the parties
hereto and their respective heirs, legal representatives, successors and
assigns. Nothing herein contained, express or implied, is intended to confer
upon any person other than the parties hereto and their respective heirs, legal
representatives and successors, any rights or remedies under or by reason of
this Agreement.
 
11.  Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.
 
12.  Severability. Any provision of this Agreement which is held by a court of
competent jurisdiction to be prohibited or unenforceable in any jurisdiction(s)
shall be, as to such jurisdiction(s), ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or affecting the validity or enforceability of such provision in
any other jurisdiction.
 
13.  Jurisdiction. Each of the parties irrevocably agrees that any and all suits
or proceedings based on or arising under this Agreement may be brought only in
and shall be resolved in the federal or state courts located in the City of Los
Angeles, California and consents to the jurisdiction of such courts for such
purpose. Each of the parties irrevocably waives the defense of an inconvenient
forum to the maintenance of such suit or proceeding in any such court. Each of
the parties further agrees that service of process upon such party mailed by
first class mail to the address set forth in Section 9 shall be deemed in every
respect effective service of process upon such party in any such suit or
proceeding. Nothing herein shall affect the right of either party to serve
process in any other manner permitted by law. Each of the parties agrees that a
final non-appealable judgment in any such suit or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on such judgment or in any
other lawful manner.
 
 
6

--------------------------------------------------------------------------------


 
14.  Attorneys' Fees and Disbursements. If any action at law or in equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party or parties shall be entitled to receive from the other party or parties
reasonable attorneys’ fees and disbursements in addition to any other relief to
which the prevailing party or parties may be entitled.
 
    IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above written.
 

        INVISA, INC.  
   
   
    By:   /s/ Stephen A. Michael  

--------------------------------------------------------------------------------

Stephen A. Michael   Its: President




M.A.G. Capital, LLC
 
 
By:_____________________
Name: David Firestone
Its: Managing Member
Mercator Momentum Fund III, LP
 
By:    M.A.G. Capital, LLC
Its:    General Partner
 
      _____________________
       David Firestone
       Managing Member
 
 
Asset Managers International, Ltd.
a British Virgin Islands international business company
 
 
By: ______________________________
Print Name: _______________________
Title: _____________________________
 
 
Monarch Pointe Fund, Ltd.
 
 
By:_____________________
Name: David Firestone
Its: President

 

